Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,419,970. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘970 patent discloses a method for filtering blood through a blood filter comprising a nonwoven fabric made of PEEK fibers, meeting the limitations of the blood filter of claim 1 of the current application. The blood filter of claim 1 of the ‘970 patent has an average pore size of 25 to 280 µm, within the range recited in claim 2 of the current application. Claim 2 of the ‘970 patent also recites an average pore size within the range recited in claim 2 of the current application. Claims 3-7 of the ‘970 patent recite analogous limitations to claims 3-7 of the current application. Claims 1-7 of the current application are therefore anticipated by the claims of the ‘970 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (WO 2016/117208 A1).
A machine translation of Yokoyama, which is attached, has been used in setting forth this rejection, and the page and line numbers referred to herein are those of the machine translation. In lines 84-103 of page 3, Yokoyama discloses a biomedical implant containing PEEK, where at least a part of the surface layer portion is formed of a porous body containing PEEK, and that the method of producing the bioimplant includes a step of forming a nonwoven fabric formed of PEEK fibers, as recited in claim 1. While Yokoyama does not explicitly disclose that the bioimplant is useful as a blood filter, it is noted that the blood filter of claim 1 does not require any components other than the nonwoven fabric made of PEEK fibers, and since the bioimplant and nonwoven fabric of Yokoyama is porous, it is considered to be capable of performing the intended use as a blood filter. Claim 1 is therefore anticipated by Yokoyama.
In line 119 on page 3, Yokoyama discloses that the pore diameter is preferably 3 to 280 µm, as recited in claim 2. In line 128 on page 4, Yokoyama discloses that the porosity of the material is preferably 15 to 70% by weight, as recited in claim 3. In lines 236-237 Yokoyama discloses that the PEEK fibers preferably have a diameter of 10 µm or less, as recited in claim 4. In lines 315-320 on page 8, Yokoyama discloses that the non-woven fabric preferably has a unit weight of 0.05 to 50 g/m, within the ranges recited in claim 5. In lines 312-314 on page 8, Yokoyama discloses that the non-woven fabric has a thickness of 0.0001 to 100 mm, as recited in claim 6. In line 252 on page 7 Yokoyama discloses that the PEEK fiber preferably has a crystallinity of 30% or less, within the range recited in claim 7. 
In light of the above, claims 1-7 are anticipated by Yokoyama.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laster (U.S. PG Pub. No. 2014/0358060).
In paragraph 13 Laster discloses a system for filtering blood comprising a fluid fractioning device. In paragraphs 80 and 87-94 Laster discloses that the fractioning device comprises a filter, and in paragraph 93 Laster discloses that the filter can be polyether ether ketone (PEEK), as recited in claim 1. In paragraph 94 Laster discloses that the filter can be non-woven. Laster therefore meets the limitations of the blood filter of claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Aota (U.S. PG Pub. No. 2012/0177537).
The discussion of Laster in paragraph 7 above is incorporated here by reference. Laster discloses a method of filtering blood meeting the limitations of claim 1, and discloses in paragraphs 96 and 108 that the method can involve two-stage filtration comprising a coarse filtration step to remove most of the cells from the blood. Laster does not specifically disclose that the coarse filter has the pore size and porosity of claims 2-3.
In paragraph 14 Aota discloses an apparatus and method for separating plasma from a whole blood sample, and in paragraph 24 Aota discloses that the apparatus comprises a filter. In paragraph 26 Aota discloses that the pore size of the filter ranges from 0.2 to 3 µm, overlapping the range recited in claim 2, and that the porosity ranges from 5 to 20%, overlapping the range recited in claim 3. 
It would have been obvious to one of ordinary skill in the art to form the blood filter in the method of Laster to have the pore size and porosity taught by Aota, as Aota teaches that they are suitable pore sizes and porosity for removing blood cells from a whole blood sample. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Kimura (U.S. Pat. No. 7,591,954).
The discussion of Laster in paragraph 7 above is incorporated here by reference. Laster discloses a method of filtering blood meeting the limitations of claim 1, and discloses in paragraphs 96 and 108 that the method can involve two-stage filtration comprising a coarse filtration step to remove most of the cells from the blood. Laster does not specifically disclose the fiber diameter of the PEEK fibers used in the filter, the weight per unit area of the filter, or the thickness of the filter.
In column 4 lines 14-26 Kimura discloses a method for removing leukocytes by using a specific nonwoven filter. In column 4 lines 27-35 Kimura discloses that the filter has an average fiber diameter of 0.3 to 3.0 µm, within the range recited in claim 4, and a thickness of 0.3 mm, within the range recited in claim 6. In the examples Kimura discloses filter materials having a weight per unit area of 40 g/m2, within the range recited in claim 5. 
It would have been obvious to one of ordinary skill in the art to prepare the coarse filter of Laster to have the fiber diameter, thickness, and weight per unit area taught by Kimura, since Kimura teaches in column 9 lines 7-17 and column 10 lines 25-32, that a thickness and fiber diameter outside the disclosed ranges leads to disadvantageous results, and because Kimura teaches in the examples that the weight per unit area is suitable for a nonwoven fabric blood filter.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Laster in view of Yokoyama.
The discussion of Laster in paragraph 7 above is incorporated here by reference. Laster discloses a method of filtering blood meeting the limitations of claim 1, and discloses in paragraphs 96 and 108 that the method can involve two-stage filtration comprising a coarse filtration step to remove most of the cells from the blood. Laster does not specifically the degree of crystallinity of the PEEK fibers in the filter.
In lines 84-103 of page 3 of the machine translation, Yokoyama discloses a biomedical implant containing PEEK, where at least a part of the surface layer portion is formed of a porous body containing PEEK, and in line 252 on page 7 Yokoyama discloses that the PEEK fiber preferably has a crystallinity of 30% or less, within the range recited in claim 7. The use of the PEEK fibers having the degree of crystallinity of Yokoyama to prepare the filter materials of Laster therefore meets the limitations of claim 7. 
It would have been obvious to one of ordinary skill in the art to use PEEK fibers having the degree of crystallinity of Yokoyama to prepare the filter materials of Laster since Yokoyama teaches in lines 254-255 on page 7 that when the crystallinity is 30% or less, the workability of the PEEK fibers is excellent and the nonwoven fabric can be easily formed.

Claims 8-11, 13, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takebe (JP 4-212373 A) in view of Laster.
An English-language machine translation of Takebe, which is attached, has been used in setting forth this rejection, and the paragraph and line numbers referred to herein are those of the machine translation. In paragraph 11, lines 133-145, Takebe discloses a filter material for leukocyte capture. In paragraph 39 Takebe discloses a method of filtering blood through the filter. The filter of Takebe is therefore a blood filter as recited in claim 1. In paragraph 15, lines 178-180, Takebe discloses that the filter comprises a porous substrate which can be made from non-woven fabrics, as recited in claim 1, and which is made of fibers having an average diameter of 10 µm or less, as recited in claim 4. In paragraph 24, lines 288-298, Takebe discloses that the filter has an average pore diameter of 1 to 60 µm, preferably 2 to 50 µm, overlapping the range recited in claim 2. In paragraph 26, lines 315-322, Takebe discloses that the filter material preferably has a porosity of 30 to 95%, overlapping the range recited in claim 3. In paragraph 30, lines 362-372, Takebe discloses that the non-woven fabric can have a thickness of 0.05 to 1 mm, within the range recited in claim 6. 
i) In paragraphs 30, lines 362-371, Takebe discloses that the non-woven fabric can be made of various polymeric fibers, but does not specifically disclose polyether ether ketone (PEEK) fibers.
ii) The pore diameter and porosity ranges disclosed by Takebe overlap the ranges recited in claims 2-3 rather than falling within them.
With respect to i), in paragraph 13 Laster discloses a system for filtering blood comprising a fluid fractioning device. In paragraphs 80 and 87-94 Laster discloses that the fractioning device comprises a filter, and in paragraph 93 Laster discloses that the filter can be PEEK, as recited in claim 1. Paragraph 93 of Laster also discloses various other suitable polymeric filter materials also disclosed in paragraph 30 of Takebe. 
It would have been obvious to one of ordinary skill in the art to prepare the non-woven fabric element of the blood filter used in the method of Takebe from the PEEK of Laster, since Laster teaches that PEEK is a suitable material for preparing blood filters, and has equivalent use to the synthetic polymers disclosed by Takebe. 
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
In light of the above, claims 1-4 and 6 are rendered obvious by Takebe in view of Laster.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaki (U.S. PG Pub. No. 2016/0129176) in view of Laster.
In paragraph 1 Kanaki discloses a blood filter for removing leukocyte from while blood. In paragraphs 135 and 143 Kanaki discloses filters having an average pore diameter of 8 µm, within the range recited in claim 2. In paragraphs 30 and 47 Kanaki more broadly discloses that the average pore diameter is 20 µm or less, preferably 1 to 20 µm, overlapping the range recited in claim 2. In paragraphs 135 and 143 Kanaki also discloses filter elements where the average fiber diameter is 1 to 2 µm, within the range recited in claim 4. In paragraphs 135, 139, and 143 Kanaki discloses nonwoven fabrics a mass per unit area (basis weight) of 20, 38, or 40 g/m2, within the range recited in claim 5, of having thicknesses of 0.2 and 0.5 mm, within the range recited in claim 6. 
i) In paragraphs 11 and 40, Kanaki discloses that the porous element of the filter can be a nonwoven fabric, as recited in claim 1, and in paragraphs 42 and 44 discloses that the porous element can be made from a synthetic resin, but does not specifically disclose a porous element made from polyether ether ketone (PEEK). 
ii) The pore diameter range disclosed by Kanaki overlaps the ranges recited in claim 2 rather than falling within them.
With respect to i), in paragraph 13 Laster discloses a system for filtering blood comprising a fluid fractioning device. In paragraphs 80 and 87-94 Laster discloses that the fractioning device comprises a filter, and in paragraph 93 Laster discloses that the filter can be PEEK, as recited in claim 8. Paragraph 93 of Laster also discloses various other suitable polymeric filter materials also disclosed in paragraph 44 of Kanaki. Preparing the porous element of the porous element of the filter of Kanaki from the PEEK of Laster therefore meets the limitations of claims 1 and 4-6.
It would have been obvious to one of ordinary skill in the art to prepare the porous element of the blood filter used in the method of Kanaki from the PEEK of Laster, since Laster teaches that PEEK is a suitable material for preparing blood filters, and has equivalent use to the synthetic polymers disclosed by Kanaki. 
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 2 is therefore also rendered obvious by Kanaki and Laster.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaki in view of Laster as applied to claims 1-2 and 4-6 above, and further in view of Takebe.
The discussion of Kanaki and Laster in paragraph 16 above is incorporated here by reference. Kanaki and Laster disclose a method of filtering blood meeting the limitations of claim 1, where the method removed leukocytes from the blood, but do not specifically disclose the porosity of the filter. 
In paragraph 11, lines 133-145 of the attached machine translation, Takebe discloses a filter material for leukocyte capture. In paragraph 26, lines 315-322, Takebe discloses that the filter material preferably has a porosity of 30 to 95%, overlapping the range recited in claim 3. 
It would have been obvious to one of ordinary skill in the art to form the blood filter in the method of Kanaki and Laster to have the porosity taught by Takebe, since Takebe in paragraph 26 that it is a preferred porosity for leukocyte removal.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771